DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed February 2, 2022 has been entered. Claims 1, 5-6, 12-14, and 18-19 have been amended. Claims 1-20 remain pending in this application. The amendments to the Specification and Claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed August 3, 2021.

Claim Objections
Claims are objected to because of the following informalities:
The claims recite “one or more light detectors” in regards to measuring a pulse or heart rate of the subject and “a light detector” in regards to the analyte detector. Examiner suggests differentiating the two different limitations for clarity. For example, in claim 1, “light detectors of an optical heart rate sensor.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2012/0039809 (previously cited), hereinafter Levinson, in view of U.S. Patent Application Publication No. US 2014/0288435, hereinafter Richards.
Regarding claim 1, Levinson teaches a method (Fig. 3B, paragraphs 19, 34, 40, 66-67) to monitor compliance with a pharmaceutical treatment regimen, the method comprising: 
obtain, via an autosampler (hollow needle, paragraphs 102, 123) of the wearable medical device, a biological sample from a subject (sample 331, Fig. 3B), wherein: the wearable medical device (any embodiment within Figs. 1A-4) comprises the autosampler in fluid communication with an analyte detector, and the subject is receiving a pharmaceutical that is formulated for self- administration (paragraphs 65-66);
determine, via the analyte detector (paragraphs 150-151) of the wearable medical device (Fig. 4, paragraphs 131-132), a concentration of an analyte in the biological sample, wherein the concentration of the analyte correlates with a probability that the subject received a bolus of the pharmaceutical within a period of time prior to obtaining the biological sample (“the device then analyzes the sample 332 to determine one or more species within the sample, e.g., the presence and/or absence, amount, concentration, etc.,” paragraph 67; indication of when the drug was taken can be provided, paragraph 47);
determine whether the concentration of the analyte suggests that the subject received the bolus of the pharmaceutical within the period of time (providing feedback indicative of the presence, concentration of the species, time since taking a drug, paragraphs 34, 47);
electronically transmitting a message indicating that the concentration of the analyte suggests that the subject either: received the bolus of the pharmaceutical within the period of time, or did not receive the bolus of the pharmaceutical within the period of time (feedback may be presented on a display and/or transmitted to a separate display or computing device, paragraphs 34, 47, 50-51).  
electronically transmit pulse and/or the heart rate and the blood pressure of the subject in the message (“the device may also transmit other data concerning the subject, for example…vital factors relating to the subject (e.g., the subject’s temperature or blood pressure,” paragraph 32; see also paragraph 54).
Levinson explicitly teaches all claim limitations of claim 1 except for selecting, via a wearable medical device, a data acquisition technique, a measurement technique, and/or an analysis program based on a motion signal detected from motion detector circuitry, obtaining light data via light detectors to determine a pulse or heart rate, and a blood pressure sensor. Levinson does suggest that that pulse rate and blood pressure can be monitored in addition to analyte data (paragraphs 32, 37, 54, 80), but does not explicitly teach the components for such monitoring.
Richards teaches analogous art regarding wearable medical devices (Abstract, Figs. 6-7) that can include various sensors including motion detectors and light detectors for measuring heart rate, blood pressure, and or glucose (see table on pg. 6, paragraph 82). Richards further teaches that sampling rate may be adjusted based on the amount of motion detected (Fig. 9, paragraphs 87-88; “the data which is indicative of the amount of user motion or activity may cause the biometric monitoring device to establish or adjust the type or technique of data acquisition or measurement used by an optical heart rate sensor or sensors,” paragraph 89).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Levinson to also measure pulse, heart rate, and blood pressure using light data and to adjust the data acquisition or measurement technique based on a motion signal detected by a motion detector, as taught by Richards. One would be motivated to do so because Richards teaches multiple sensors in one wearable device and the combination of light detectors for measuring heart rate and blood pressure sensors and the analyte detector of Levinson is merely combining prior art elements according to known methods to yield predictable results, and each sensor performs the same function as it does separately. One would be further motivated to provide a motion sensor and change the data acquisition technique based on the motion signal because Richards teaches that doing so can reduce motion artifacts in the measured signal, thereby improving the measurement (paragraphs 87-89). Levinson in view of Richards teaches all limitations of claim 1.
Regarding claim 2, Levinson teaches determining whether the concentration of the analyte suggests that the concentration of the pharmaceutical in the subject is higher than a predetermined concentration; and electronically transmitting a message that indicates that the concentration of the analyte suggests that the concentration of the pharmaceutical in the subject is higher than the predetermined concentration (“feedback may be provided…once a certain concentration of a species within the subject has been reached,” paragraph 47; “when a certain concentration is reached, the device may also indicate to the subject that a medication is needed,” paragraph 48; detection of the analyte may be indicative of drug levels being too high or too low, paragraph 154) .
Regarding claim 3, Levinson teaches contacting the analyte with a detection molecule in the analyte detector, the detection molecule specifically binding the analyte (“the sensor may contain an antibody able to interact with a marker for disease state, an enzyme…or the like,” paragraph 152, lines 24-27).  
Regarding claim 6, Levinson teaches a wearable medical device (device 90, Figs. 1A-1B, paragraphs 101-102, 111) to monitor compliance with a pharmaceutical treatment regimen (paragraph 9), the wearable medical device comprising: 
an autosampler (component 92 can be a hollow needle, paragraphs 102, 118, 123); 
an analyte detector (sensor 95; paragraphs 150-151) fluidly coupled to the autosampler; 
a processing device (paragraphs 39, 52, 105) communicatively coupled to the analyte detector, the autosampler, the one or more light detectors, and the blood pressure sensor; and
a non-transitory storage medium (memory 98, paragraphs 52) communicatively coupled to the processing device, the non-transitory storage medium comprising one or more programming instructions thereon that, when executed (device can be self-activated, paragraphs 40-41, 137), cause the processing device to: 
direct the autosampler to obtain a biological sample from a subject that is receiving a pharmaceutical that is formulated for self-administration (paragraphs 65-66, 101-102, 137), 
direct the analyte detector to determine a concentration of an analyte in the biological sample, wherein the concentration of the analyte correlates with a probability that the subject received a bolus of the pharmaceutical within a period of time prior to obtaining the biological sample (paragraphs 47-48, 67, 154), 
determine whether the concentration of the analyte suggests that the subject received the bolus of the pharmaceutical within the period of time (paragraphs 34, 47), and 
transmit a message indicating that the concentration of the analyte suggests that the subject either: received the bolus of the pharmaceutical within the period of time, or did not receive the bolus of the pharmaceutical within the period of time (paragraphs 34, 47, 50-51),
electronically transmit the pulse and/or the heart rate and the blood pressure of the subject in the message (“the device may also transmit other data concerning the subject, for example…vital factors relating to the subject (e.g., the subject’s temperature or blood pressure,” paragraph 32; see also paragraph 54).
Levinson explicitly teaches all claim limitations of claim 6 except for selecting a data acquisition technique, a measurement technique, and/or an analysis program based on a motion signal detected from motion detector circuitry, obtaining light data via light detectors to determine a pulse or heart rate, and a blood pressure sensor. Levinson does suggest that that pulse rate and blood pressure can be monitored in addition to analyte data (paragraphs 32, 37, 54, 80), but does not explicitly teach the components for such monitoring.
Richards teaches analogous art regarding wearable medical devices (Abstract, Figs. 6-7) that can include various sensors including motion detectors and light detectors for measuring heart rate, blood pressure, and or glucose (see table on pg. 6, paragraph 82). Richards further teaches that sampling rate may be adjusted based on the amount of motion detected (Fig. 9, paragraphs 87-88; “the data which is indicative of the amount of user motion or activity may cause the biometric monitoring device to establish or adjust the type or technique of data acquisition or measurement used by an optical heart rate sensor or sensors,” paragraph 89).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Levinson to also include optical detectors for heart rate and blood pressure data and to adjust the data acquisition or measurement technique based on a motion signal detected by a motion detector, as taught by Richards. One would be motivated to do so because Richards teaches multiple sensors in one wearable device and the combination of light detectors for measuring heart rate and blood pressure sensors and the analyte detector of Levinson is merely combining prior art elements according to known methods to yield predictable results, and each sensor performs the same function as it does separately. One would be further motivated to provide a motion sensor and change the data acquisition technique based on the motion signal because Richards teaches that doing so can reduce motion artifacts in the measured signal, thereby improving the measurement (paragraphs 87-89). Furthermore, Richards teaches that sensors can be integrated into the housing or strap of a wearable device (Figs. 2B, 6A-6B), thus the modification of Levinson in view of Richards should be within the ordinary skill in the art.
Regarding claim 7, Levinson teaches the processing device is further configured to: determine whether the concentration of the analyte suggests that the concentration of the pharmaceutical in the subject is higher than a predetermined concentration; and electronically transmit a message that indicates that the concentration of the analyte suggests that the concentration of the pharmaceutical in the subject is higher than the predetermined concentration (paragraphs 47-48, 154).  
Regarding claims 8-10, Levinson teaches the analyte detector comprises a detection molecule such as an antibody or enzyme that specifically binds to the analyte when the analyte is contacted with the detection molecule (“the sensor may contain an antibody able to interact with a marker for disease state, an enzyme…or the like,” paragraph 152, lines 24-27).
Regarding claim 13, Levinson teaches (paragraphs 101-102) the autosampler comprises a needle; the needle comprises a central lumen; the central lumen of the needle is in fluid communication with the analyte detector; and the one or more programming instructions, when executed, further cause the processing device to direct the autosampler to draw the biological sample through the central lumen of the needle (actuation can be automatic, paragraphs 102, 137).
Regarding claim 14, Levinson teaches a monitoring system to monitor compliance with a pharmaceutical treatment regimen (paragraphs 8-9), the monitoring system comprising: 
a wearable medical device (device 90) comprising an autosampler (92), an analyte detector (95) fluidly coupled to the autosampler (paragraphs 101-102, 111), one or more light detectors, and a blood pressure sensor, wherein: the wearable medical device is configured:
obtain, via the autosampler, a biological sample from a subject that is receiving a pharmaceutical that is formulated for self-administration (paragraphs 65-66, 101-102, 137),
determine, via the analyte detector, a concentration of an analyte in the biological sample, wherein the concentration of the analyte correlates with a probability that the subject received a bolus of the pharmaceutical within a period of time prior to obtaining the biological sample (paragraphs 47-48, 67, 154),
a computing device that is remote from the wearable medical device and communicatively coupled to the medical device, the computing device configured to receive data from the analyte detector corresponding to the determined concentration of the analyte in the biological sample, determine whether the concentration of the analyte suggests that the subject received the bolus of the pharmaceutical within the period of time, transmit a message indicating that the concentration of the analyte suggests that the subject either: received the bolus of the pharmaceutical within the period of time, or did not receive the bolus of the pharmaceutical within the period of time (an external computing device can wirelessly interface with the sensor to receive and/or analyze sensor data, and provide an indicator or feedback related to drug compliance back to the sensing device or separate output device, paragraphs 8, 50-51, 67-69; feedback can include concentration of the species or a time since a drug was taken, paragraphs 47-48, 154), and electronically transmit the pulse and/or the heart rate and the blood pressure of the subject in the message (“the device may also transmit other data concerning the subject, for example…vital factors relating to the subject (e.g., the subject’s temperature or blood pressure,” paragraph 32; see also paragraph 54).
Levinson explicitly teaches all claim limitations of claim 14 except for selecting a data acquisition technique, a measurement technique, and/or an analysis program based on a motion signal detected from motion detector circuitry, obtaining light data via light detectors to determine a pulse or heart rate, and a blood pressure sensor. Levinson does suggest that that pulse rate and blood pressure can be monitored in addition to analyte data (paragraphs 32, 37, 54, 80), but does not explicitly teach the components for such monitoring.
Richards teaches analogous art regarding wearable medical devices (Abstract, Figs. 6-7) that can include various sensors including motion detectors and light detectors for measuring heart rate, blood pressure, and or glucose (see table on pg. 6, paragraph 82). Richards further teaches that sampling rate may be adjusted based on the amount of motion detected (Fig. 9, paragraphs 87-88; “the data which is indicative of the amount of user motion or activity may cause the biometric monitoring device to establish or adjust the type or technique of data acquisition or measurement used by an optical heart rate sensor or sensors,” paragraph 89).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Levinson to also include optical detectors for heart rate and blood pressure data and to adjust the data acquisition or measurement technique based on a motion signal detected by a motion detector, as taught by Richards. One would be motivated to do so because Richards teaches multiple sensors in one wearable device and the combination of light detectors for measuring heart rate and blood pressure sensors and the analyte detector of Levinson is merely combining prior art elements according to known methods to yield predictable results, and each sensor performs the same function as it does separately. One would be further motivated to provide a motion sensor and change the data acquisition technique based on the motion signal because Richards teaches that doing so can reduce motion artifacts in the measured signal, thereby improving the measurement (paragraphs 87-89). Furthermore, Richards teaches that sensors can be integrated into the housing or strap of a wearable device (Figs. 2B, 6A-6B), thus the modification of Levinson in view of Richards should be within the ordinary skill in the art.
Regarding claims 15, 16, and 17, Levinson teaches the analyte detector comprises an antibody or an enzyme that specifically binds to the analyte (“the sensor may contain an antibody able to interact with a marker for disease state, an enzyme…or the like,” paragraph 152, lines 24-27).
Regarding claim 20, Levinson teaches (paragraphs 101-102) the autosampler comprises a needle; the needle comprises a central lumen; the central lumen of the needle is in fluid communication with the analyte detector; and the autosampler is further configured to draw the biological sample through the central lumen of the needle (actuation can be manual or automatic, paragraphs 102, 137).  

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Richards, as applied to claims 3, 8, and 15, respectively, above, and further in view of World Intellectual Property Organization Publication No. WO 2014/006394 (previously cited), hereinafter Davis.
Levinson teaches a system that takes a sample of body fluid and analyzes it with a sensor to determine compliance with a treatment method based on the concentration of species within the sample. Levinson teaches that various sensors can be used, including sensors that use binding agents and are in fluid communication with the sample (paragraphs 150-152, 161). Thus, one would be motivated to find an existing sensor to use within the system.
Davis teaches an electrochemical analyte detector for target species including insulin or other pharmaceuticals (see pgs. 20-23 regarding exemplary target species). Davis teaches the detector comprises a circuit (electrical impedance spectrometer, pg. 15, lines 26-31); 
the circuit is in electrical communication with the ammeter, ohmmeter, or voltmeter (the circuit has a means for measuring current, pg. 16, lines 1-3); 
the circuit comprises a current, a resistance, and a voltage and each of the current, the resistance, and the voltage comprises a magnitude (potential, current, and impedance data can be determined within the circuit, pg. 15, lines 31-32; pg. 16, lines 1-6); 
contacting the analyte with a detection molecule (an antibody, aptamer, or protein, pg. 7, lines 30-32) changes the magnitude of the current, the resistance, or the voltage to produce a change in magnitude (“the electron transfer resistance can be determined, which is one means through which the binding can be assessed,” pg. 12, lines 18-19); and 
the analyte detector is further configured to measure the change in magnitude, the change in magnitude correlating with the concentration of the analyte in the biological sample (the electrical signal may be converted into impedance data or charge transfer resistance data and then converted to the concentration of the target species, pg. 14, lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sensor taught by Davis in the system taught by Levinson in view of Richards. Levinson teaches that the sensor used within the system can have an antibody or enzyme as a detection molecule but fails to teach additional details of the sensor, so one would be motivated to look at other sensors within the art. Davis teaches a sensor that meets Levinson’s description and is suitable for analyzing a fluid sample to apply point-of-care diagnostics, and the results of such a modification would have been predictable. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Richards, as applied to claims, 1, 12, and 14, respectively, above, and further in view of U.S. Patent No. 6,887,202, hereinafter Currie.
Levinson teaches a system that takes a sample of body fluid and analyzes it with a sensor to determine compliance with a treatment method based on the concentration of species within the sample. Levinson teaches that the analyte detector can have a light source, a detection chamber, microfluidic channels, an optical sensor, and an antibody or an enzyme to interact with the analyte (paragraphs 150-152). However, Levinson does not specifically teach how to detect an analyte using these components. Thus, one would be motivated to find an existing optical sensor system that teaches analyte detection in a fluid sample.
Currie teaches an analyte detector (Fig. 10; col. 5, lines 17-33) comprising a light source (col. 13, lines 28-32), a reporting molecule (fluorescently labeled analyte 801), a detection chamber (capillary channel 1004), and a light detector (col. 13, lines 37-42); 
the analyte detector is configured such that the concentration of the analyte in the biological sample correlates with a concentration of the reporting molecule in the detection chamber (“the degree of displacement of labeled analyte depends upon the concentration of analyte in the solution,” col. 11, lines 15-17); 
the reporting molecule (fluorescently labeled analyte 801) absorbs, transmits, scatters, fluoresces, or phosphoresces light; and 
the one or more programming instructions, when executed, further cause the processing device to: 
direct the analyte detector to cause the light source to irradiate the detection chamber with light from the light source (“light that strikes the analysis region of the holding-cavity is used to excite the fluorescently tagged molecules,” col. 16, lines 27-29); 
direct the analyte detector to cause the light detector to detect light from the detection chamber for a second period of time after obtaining the biological sample (col. 14, lines 29-32); and 
determine that the amount of light detected by the light detector either correlates or inversely correlates with the concentration of the reporting molecule in the detection chamber (“the measurement of the amount of fluorescence displaced into the solution, when suitably calibrated, provides a quantitative measure of the concentration of analyte 800,” col. 11, lines 17-20).  
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Levinson and Richards by Currie in order to determine the concentration of an analyte within a sample. Levinson teaches that the analyte can be detected using an optical sensor and binding antibodies (150-152), but fails to teach additional details of the sensor. One would be motivated to look at other sensor systems within the art compatible with measuring analytes in a fluid sample, such as one taught by Currie. Currie teaches a sensor that meets Levinson’s description and is suitable for analyzing a fluid sample to apply point-of-care diagnostics, and the results of such a modification would have been predictable. 

Response to Arguments
Applicant’s arguments, see pgs. 13-15, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1-3, 6-10, 13-17, and 20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Richards.
As elaborated above, Richards teaches analogous art regarding wearable medical devices (Abstract, Figs. 6-7) that can include various sensors including motion detectors and light detectors for measuring heart rate, blood pressure, and or glucose (see table on pg. 6, paragraph 82). Richards further teaches that sampling rate may be adjusted based on the amount of motion detected (Fig. 9, paragraphs 87-88; “the data which is indicative of the amount of user motion or activity may cause the biometric monitoring device to establish or adjust the type or technique of data acquisition or measurement used by an optical heart rate sensor or sensors,” paragraph 89).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Levinson to also include optical detectors for heart rate and blood pressure data because the combination of light detectors taught by Richards and the analyte detector taught by Levinson is merely combining prior art elements according to known methods to yield predictable results, and each sensor performs the same function as it does separately. One would be further motivated to provide a motion sensor and change the data acquisition technique based on the motion signal because Richards teaches that doing so can reduce motion artifacts in the measured heart rate signal, thereby improving the measurement (paragraphs 87-89). Furthermore, Richards teaches that sensors can be integrated into the housing or strap of a wearable device (Figs. 2B, 6A-6B), thus the modification of Levinson in view of Richards should be within the ordinary skill in the art.
Regarding the 103 rejections of claims 4-5, 11-12, and 18-19, Applicant relies on the same argument, and the new 103 rejections are made by further modifying the combination of Levinson and Richards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 2016/0157735) teaches a wearable device for managing patient wellness (Fig. 1, Abstract). The device can include various sensors and monitor motion (Fig. 2; paragraphs 33, 43).
Newberry et al. (US 2017/0014056) teaches an optical glucose sensor placed in the ear canal (Abstract, Fig. 3). The glucose biosensor also contains a motion detector circuit 218 for initiating a rest mode when there is little to no movement or for resuming monitoring when there is motion for a predetermined time period (paragraphs 57-58).
Wang et al. (US 2018/0132783) teaches a wearable medication adherence system (Figs. 1-2) which detects markers in sweat vapor (Abstract, paragraph 6). The medication adherence system can additionally contain an accelerometer to provide data indicative of a therapeutic agent effect (paragraph 22, 27, 48), device use (paragraph 46), or biometric data (paragraph 27, 47).
Kendall et al. (WO 2020/069565) teaches a device with microneedles for detecting analyte concentration (paragraphs 252, 258, 371, 374).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791